                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

ALI ALHAKEMI,                          )
                                       )
                  Petitioner,          )                 8:18CV467
                                       )
            v.                         )
                                       )
SCOTT R. FRAKES, Director,             )                   ORDER
Nebraska Correctional Services, and    )
MICHELL CAPPS, Warden,                 )
Nebraska State Penitentiary,           )
                                       )
                  Respondents.         )
                                       )


       IT IS ORDERED that Petitioner’s Motion for Reconsideration (filing no. 17)
is denied.

      DATED this 17th day of December, 2018.

                                      BY THE COURT:

                                      s/ Richard G. Kopf
                                      Senior United States District Judge
